DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 6/27/22 has been entered and fully considered. 
Claims 1-5, 8-12, 15-39 remain pending of which claims 21-39 were previously withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication component in claim 1 and illumination system in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO (US 2017/0044481) as supplied by applicant on the IDS, in view of BOCCAZZI (US 2005/0089993) and further in view of MARTIN (US 2015/0329813). 
With respect to claims 1, Under 35 USC 112f as stated above: “communication component” has been interpreted as a wired or wireless communications network (Spec. 0062) such as a Wi-Fi or Bluetooth transceiver and their functional equivalents (Spec. 0047, 0050). KAWANO discloses a culture observation apparatus (monitoring system) adapted to be connected to at least one cell culturing container (chamber) (0021) without having to open the container (0038) comprising: a base (monitoring layer) including an image acquisition portion (optical device) (0019) configured to acquire an image of the bottom surface of the culturing container, the image acquisition portion (optical device) comprising a lens, an image acquisition device (camera) and mirror (0024, 0043, 0051); and a transmitting portion (communication component) configured to wirelessly or wired communicate an image to the outside (remote location) (0027, 0038, 0047) but does not explicitly disclose the monitoring layer includes at least one analyte monitor comprising a spectral element, or the optical device comprises a fiber probe. 
However, BOCCAZZI discloses an apparatus for simultaneous operation of miniaturized reactors comprising micro fermenters (cell culture chamber) (0007) with means for measuring qualities of the culture medium and other parameters (analyte monitor) (0008) such as optical sensors that may be mounted in the bottom layers of the micro reactor (monitoring layer), the optical sensor does not interfere with the process being measured (non-invasive) (0122, 0129, 0179) in which multiple optical sensors which can be based on a different technology are incorporated (0213) such as a sensor that detects light via photodetector (optical device) and one that does via spectrometers (spectral element) (0181, 0301, Fig 14, 31, 19), the sensors comprising waveguides, dichroics (diffraction grating), lenses, fiber optics (probe) and detectors (0009, 0114, 0181, 0195, 0153). It would have been obvious to one of ordinary skill in the art to modify the device of KAWANO to include the multiple optical sensors in the monitoring layer, including an optical device and a spectral element, in addition to the optical device comprising a fiber probe because it allows for monitoring of multiple bioprocess parameters simultaneously and continuously as taught by BOCCAZZI (0213). 
KAWANO discloses the observation apparatus can be used with culture containers (plurality of culture chambers) in a stacked state accommodated in an incubator (culture vessel configured to operate as closed system) (Figs 6-8, 10, 0056) but does not explicitly disclose the monitoring layer is positioned between two or more cell culture chambers. However, MARTIN discloses a closed system multilayered cell culture apparatus (cell culture vessel) including a plurality of cell growth chambers (cell culture chambers) (0012) in which one or more optical components such as microscopic lenses are utilized in communication with or integrated within frames forming individual cell growth chambers (0021, 0046, 0055). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of KAWANO & BOCCAZZI above to include the optical lenses placed in individual cell growth chambers and therefore being positioned between two or more cell culture chambers as taught by MARTIN because it provides the advantage of allowing observation of one or more layers of cell growth (0021). 
With respect to claim 2, KAWANO discloses the device comprises a culturing container which is a cell culturing flask that is closed (0020, Fig 1) and the base (monitoring layer) is positioned adjacent the culture container to non-invasively measure (0020-21, 0030, 0038, Fig 1).  
With respect to claim 3, KAWANO discloses there are at least two image acquisition portions (cell monitor optical device) that can be disposed both above and below the culture container (0077) and BOCCAZZI discloses at least two optical sensors both above and below the reactor simultaneously (Figs 14, 19, 31, 0213). 
With respect to claim 4, KAWANO discloses the culturing container has a surface to which the cells adhere (0039). 
With respect to claim 5, KAWANO does not explicitly disclose the monitoring layer is integrated into a wall of the cell culture vessel. However, BOCCAZZI discloses optical sensors that may be mounted in the bottom layers of the micro reactor or wall, floor, or lid of the chamber itself (monitoring layer integrated into a wall of cell culture vessel) (0122, 0129, 0179). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to integrate the optical sensors into a wall, of the cell culture vessel because it reduces the need for bulky instruments as taught by BOCCAZZI (0153). 
With respect to claim 8, KAWANO does not explicitly disclose the optical device comprises a sheath or lumen to allow the optical device to image different sections of the chamber. However, BOCCAZZI discloses a tubular sheath that is wide enough diameter to support lenses, filters, mirrors, fiber optic cables, microscopes, and other image sensing devices that enable the acquisition of a wide range of information during an ongoing fermentation (adapted to allow optical device to image different sections)(0140). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the optical device of KAWANO to include the sheath for the optical device because it structurally supports the devices during use as taught by BOCCAZZI (0140).  
With respect to claim 9-10, Under 35 USC 112f as stated above: “illumination system” has been interpreted as a light source such as light beams and their functional equivalents (Spec. 0057, 0061). KAWANO discloses the base includes a plurality of LED light sources (illumination system) adapted to illuminate the culture container (0022-23) and that the LED light sources can provide dark-field illumination (0033, 0085). 
With respect to claim 11, Under 35 USC 112f as stated above: “illumination system” has been interpreted as a light source such as light beams and their functional equivalents (Spec. 0057, 0061) and “means for producing an image” is interpreted as a camera (Spec. 0061). KAWANO discloses the base includes a plurality of LED light sources (illumination system) adapted to illuminate the culture container (0022-23) and an image acquisition device (camera) (0024). 
With respect to claim 12, the transmitting portion (communication component) transmits the image data to a display monitor (display component) outside of the culture flask (0038). 
With respect to claim 15, BOCCAZZI discloses the optical sensor (spectral element) uses Raman spectroscopy to measure a parameter, e.g. concentrations of compounds present in the medium (0009). 
With respect to claim 16, KAWANO discloses the base (monitoring layer) device is made of an optically transparent material (0021, 0058) but does not explicitly disclose the material is polystyrene. However, BOCCAZZI discloses the micro fermenter with sensors embedded in the substrate layer (monitoring layer) (0129) is made of polystyrene (0158). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to made the base of KAWANO comprising polystyrene as taught by BOCCAZZI, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Additionally, BOCCAZZI discloses such materials make it possible to large scale manufacture the device (0158). 
With respect to claim 17, KAWANO discloses an embodiment in which the optical device are removable from the base (Fig 7). 
With respect to claim 18, KAWANO discloses the transmitting portion is configured to transmit data in real time (0038). 
With respect to claim 19-20, KAWANO discloses the base (monitoring layer) is positioned above or below the culture container (Fig 1, 8) or both (0070, 0077). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799